UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
INSTITUTE FOR POLICY STUDIES, )
Plaintiff, )
)
v. ) Civil Action N 0. 06-960 (RCL)
)
UNITED STATES CENTRAL )
INTELLIGENCE AGENCY, )
Defendant. )
)
)
MEMORANDUM OPINION

This Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., case once again
comes before the Court on the Cross-motions for summary judgment, and on defendant’s Motion
to Clarify the Court’s August 18, 2012 Memorandum Opinion and Order, and the opposition and
reply thereto. Upon consideration of these ﬁlings, the applicable law, and the entire record in this
case, the Court will GRANT in part and DENY in part the issue left to be decided in Plaintiff‘s
Motion for summary judgment [32], GRANT in part and DENY in part the same issue in
Defendant’s Motion for summary judgment [23], and GRANT defendant’s Motion for
Clariﬁcation [120].

I. BACKGROUND

This case has been pending in this Court since 2006, and its factual history is laid out in detail
in the Court’s most recent opinion in this case. See Inst. for Policy Studies v. CIA, 885 F. Supp.
2d 120, 131~32 (D.D.C. 2012). The issue now before the Court is whether and how the operational
ﬁle exemption applies to the records sought in this case, and whether any exception to that
exemption applies.

11. Legal Standards

Under 50 U.S.C. § 3141(t)(4)(A)——the statute governing the treatment of the CIA’s
operational ﬁles under FOIA—if a complainant alleges that the CIA has improperly withheld
requested records due to improper exemption of operational ﬁles, the CIA must “demonstrate[e]
to the court by sworn written submission that exempted operational ﬁles likely to contain
responsive records currently perform the ﬁanctions set forth in subsection (b) of this section.” As
Judge Walton has observed, in such settings the law of the DC. Circuit requires that the
government offer more than conclusory language, recitation of the statutory standard, and vague
and sweeping statements which give the Court neither basis to credit the government’s assertions
nor factual support for essential elements of the operational ﬁles exemption. See A ftergooa’ v.
Nat’l Reconnaissance Oﬂice, 441 F. Supp. 2d 37, 45 (D.D.C. 2006) (citing King v. US. Dep ’t of
Justice, 830 F.2d 210, 219 (DC. Cir. 1987) and Senate 0fthe Com. ofPuerto Rico 0n Behalfof
Judiciary Comm. v. US. Dep’t ofJustice, 823 F.2d 574, 585 (DC. Cir. 1987)).

Additionally, even exempted operational ﬁles are

subject to search and review for information concerning . . . any
special activity the existence of which is not exempt from disclosure
under the provisions of [FOIA] . . . or the speciﬁc subject matter of
an investigation by the congressional intelligence committees, the
Intelligence Oversight Board, the Department of Justice, the Ofﬁce
of General Counsel of the Central Intelligence Agency, the Ofﬁce
of Inspector General of the Central Intelligence Agency, or the
Ofﬁce of the Director of National Intelligence for any impropriety,

or violation of law, Executive order, or Presidential directive, in the
conduct of an intelligence activity.

50 U.S.C. § 3141(c)(2)—(3).

In order for the special activity exception to apply, the requestor must identify a
“particular” CIA activity in connection with its request. Sullivan v. CIA, 992 F.2d 1249, 1253—
54 (lst Cir. 1993). The Senate Report offers some examples of what qualiﬁes: Requests relating

to “the Bay of Pigs invasion or the CIA's role in replacement of the Guatemala regime in the

1950s” are sufﬁciently speciﬁc, but requests seeking to declassify “a broad category or type of

covert action operations,” such as “covert efforts to counter Soviet inﬂuence in Western Europe
during the 1950s,” are not. S. Rep. No. 305, at 24—25. In Sullivan, the First Circuit considered
and rejected the argument that the CIA’s decades-long efforts to thwart Fidel Castro qualiﬁed as
“special activity,” reasoning that those were less like “the overthrow of the Guatemalan
government,” which “was a discrete operation with a beginning, an end, and a circumscribed

middle,” and more like the “CIA operations against Soviet inﬂuence in Western Europe during
the 1950s.” 992 F.2d at 1254.

III. ANALYSIS
A. Establishing the Operational File Exemption

Defendant relies on sworn declarations from Marilyn A. Dom and Ralph S. Dimaio to
satisfy its burden under § 3141(t)(4)(A). See Def 5 Final Brief in Supp. of Def 5 Mot. for Summ.
J. and in Opp. to Pl’s Cross-Mot. for Summ J. at 11—12. These declarations are insufﬁcient.
Defendant says that “Dorn’s representation essentially follows the language of the relevant
House Report”; unfortunately for defendant, that is all it does. Though the Dorn Declaration
certainly says that the “CIA’s operational ﬁles contain records reporting information collected
through intelligence sources and methods” which were “not subsequently disseminated to
intelligence consumers,” it offers the Court no independent ground to agree with that assessment.
Dorn Decl. at 1[ 48. Likewise, the DiMaio Declaration does no more than assert that the ﬁles
Defendant claims are exempt operational ﬁles do indeed ﬁt the statutory deﬁnition of exempt
operational ﬁles. See DiMaio Decl. at 1] 15. As the old saying goes, however, “show, don’t tell”:
Section 3141(f)(4)(A) requires that the CIA demonstrate “that exempted operational ﬁles likely

to contain responsive records currently perform the functions set forth in subsection (b).”

Assertion, no matter how sincerely meant, is not demonstration. And in the words of the DC.
Circuit, “where no factual support is provided for an essential element of the claimed privilege or
shield, the label ‘conclusory’ is surely apt.” Senate of the Com. of Puerto Rico on Behalf of
Judiciary Comm, 823 F.2d 574, 585 (DC. Cir. 1987) (emphasis original). But because the
Court also concludes that the special activity exception applies, no detailed discussion of the
inadequacy of defendant’s attempt to claim the operational ﬁle exemption is necessary: Even if
defendant had successfully invoked that exemption, the special activity exception would undo it,
leading to the same result.

B. Investigation Exception

The Court, having reviewed the Los Pepes Panel report and its associated memoranda ex
parte and in camera at the request of both parties, concludes that § 43 l (c)(3)’s investigation
exception does not apply because the panel was not engaged in the sort of investigation
necessary to trigger the exception.

C. Special Activity Exception

Plaintiff has demonstrated that their request concerns a sufﬁciently speciﬁc special
activity the existence of which is unclassiﬁed, namely, what they claim were CIA efforts to
“assist in the apprehension of [Pablo] Escobar and other members of the Medellin cartel.”
Culver Decl. at 34. These efforts, like the Bay of Pigs or the overthrow of the Guatemalan
government, can fairly be described as constituting a discrete operation with a beginning, an end,
and a circumscribed middle. Sullivan, 992 F .2d at 1254. Likewise, unredacted portions of the
Los Pepes Panel documents describe an operation that began with “the establishment of a US
Embassy Joint Task Force and the concurrent establishment of a Colombian Task Force, all

designed to assist in the apprehension of Escobar and other members of the Medellin cartel” and

ended, presumably, with “the shoot-out with Escobar and his body guard which resulted in
Escobar’s death.” Culver Decl. at 34—35. Defendant asserts simply that the Los Pepes Panel
documents do not “reveal the existence (or non-existence) of a speciﬁc CIA covert action
operation involving Los Pepes or Escobar.”

It is true that no one line in the unredacted portions of the documents independently
afﬁrms the existence of declassiﬁed CIA special activities connected to Los Pepes or Escobar.
Nevertheless, the evidence in the record supports the Court’s conclusion that such activities (1)
did exist, (2) were CIA—linked, and (3) have been declassiﬁed.

i. Special Activities did Exist

Most tellingly, two of the defendant’s own Vaughn Indices for the Los Pepes Panel
documents state that portions of the documents contain “special activities.” See, e. g., Culver.
Decl. at 26, 33. Defendant responds that the Vaughn Indices merely recite language from
Executive Order 129581—which, in § 1.5, lists categories of information which may be
considered for classiﬁcation~and that “reciting this broad language” is not an ofﬁcial
acknowledgment of covert CIA action. A review of the actual passages is instructive. On page
26 the IPS Index states, under “Document Description,” that “the information withheld would
reveal information that is properly classiﬁed pursuant to an Executive Order in the interest of
national defense or foreign policy; speciﬁc intelligence (including special activities); intelligence
sources; . . . and ofﬁcial titles and assignments of CIA employees.” Culver Decl. at 26.
Similarly, on page 33 the IPS Index says, under “Document Description,” that “the information
withheld would reveal information that is properly classiﬁed pursuant to an Executive Order in
the interest of national defense or foreign policy; speciﬁc intelligence (including special

1 Exec. Order No. 12958, 60 Fed Reg. 19825 (Apr. 20, 1995) was further amended by Exec. Order 13292 Fed. Reg.
15,315 (Mar. 28, 2003).

activities).” Culver Decl. at 33. It is unclear why defendant dismisses these passages as
“recitation.” Many recitations are quite grave—couples recite vows of ﬁdelity at their wedding,
court ofﬁcers recite an oath of truthfulness to witnesses, and the President recites an oath to
preserve, protect and defend the Constitution of the United States. The Court’s best guess, then,
is that defendant means to say it recited the phrase “special activities” the way a sullen seventh
grader recites Hamlet’s soliloquy, i.e., without conviction, while furtively glancing at the glacial
progress of a minute hand ticking away the time until lunch.

The Court is unconvinced. EO 12958 § 1.5 provides a list of classiﬁable information.
The relevant Vaughn Indices state that defendant redacted material in order to protect, among
other things, one of those categories—“special activities.” Defendant offers literally no evidence
that the Vaughn Indices mean anything other than what they so plainly mean.

Defendant could, hypothetically, have argued that it accidentally copied-and-pasted
boilerplate language into the Vaughn Indices that included the phrase “special activities” even
though the reports contain no mention of such activities. Not that such an argument would
persuade; the indices do not use identical language in discussing what information categories the
redactions protect, and one index even omits mention of “special activities,” strongly suggesting
that the author or authors of the indices deliberately chose what terms of art to use in their
document descriptions. See Culver. Decl. at 37.

ii. The Special Activities Were CIA-Linked
Defendant could also, hypothetically, have argued that the Vaughn Indices disclose the
existence of “special activities,” but not their afﬁliation, i.e. not whether these were CIA special
activities. This argument would fail as well. In Sullivan, the court noted that the House Report

accompanying the Information Act deﬁnes the statutory phrase “special activity” as “any activity

of the United States Government, other than an activity intended solely for obtaining necessary
intelligence, which is planned and executed so that the role of the United States is not apparent or
acknowledged publicly, and functions in support of any such activity, but not including
diplomatic activities.” 992 F.2d at 1253 (citing H.R. REP. NO. 98-726(I), at 28). Despite the
potential breadth of the phrase “any activity of the United States Government,” the Sullivan court
read this to nevertheless mean a particular CIA activity. Id. This Court has done so as well. See
Inst. for Policy Studies v. CIA, 885 F. Supp. 2d at 138. For the following reasons, the Court
again concludes that the term of art “special activities,” as used in the relevant Vaughn Indices,
means CIA-linked special activities.

First, according to the Los Pepes Panel documents themselves, the House Permanent
Select Committee on Intelligence was briefed on the matter by CIA staff, and the National
Security Council and Senate Select Committee on Intelligence were briefed by Directorate of
Operations ofﬁcers, including the chief of the CIA’s independent investigations unit. Culver
Decl. at 27, 34. The only rational explanation the Court can muster for the CIA’s extensive
involvement in explaining this matter to oversight entities—given that defendant has offered no
altemative—is that the CIA was responsible for the intelligence activities (including special
activities) at issue in the report.

Second, defendant’s own evidence supports this conclusion: The very executive order
defendant claims to have been mindlessly reciting, EO 12958, repeatedly uses the phrase
“special activities” in contexts that make plain that the phrase denotes CIA involvement. See EO
12958, § 3.5(c) (“the Secretary of Defense may establish special procedures for systematic
review for declassiﬁcation of classiﬁed cryptologic information, and the Director of Central

Intelligence may establish special procedures for systematic review for declassiﬁcation of

classiﬁed information pertaining to intelligence activities (including special activities)”); § 3.5(e)
(“After consultation with affected agencies, the Secretary of Defense shall develop special
procedures for the review of cryptologic information, the Director of Central Intelligence shall
develop special procedures for the review of information pertaining to intelligence activities
(including special activities)”); § 4.4 (“For special access programs pertaining to intelligence
activities (including special activities, but not including military operational, strategic and
tactical programs), or intelligence sources or methods, this function will be exercised by the
Director of Central Intelligence”) There is even a “Special Activities Division” within the
CIA’s Directorate of Operations. See Bob Woodward, Secret CIA Units Playing a Central
Combat Role, WASH. POST, Nov. 18, 2001, at A1.
iii. The Existence of the Special Activities at Issue has Been Declassified

Sullivan notes that the secrecy prong of the special activity provision means that “the data
must be either unclassiﬁed or declassiﬁed,” and that “[d]eclassiﬁcation occurs only when ‘an
authorized Executive Branch ofﬁcial has ofﬁcially and publicly acknowledged the existence . . .
of a speciﬁc special activity.” 992 F.2d at 1254 (citations omitted). As discussed above, the
CIA-authored Vaughn Indices attached to the Culver Declaration explicitly acknowledge the
existence of special activity that is linked to Los Pepes and Escobar. The Court therefore
concludes that defendant has declassiﬁed the existence of the relevant special activity.
Consequently, defendant’s operational ﬁles continue to be subject to search and review for

information concerning that activity. See 50 U.S.C. § 3141(0).

CONCLUSION

For the foregoing reasons, Plaintiff’s Motion for summary judgment will be GRANTED

in part and DENIED in part, and Defendant’s Cross-Motion for summary judgment will be

GRANTED in part and DENIED in part, in a separate order issued this date. Defendant will be
required to search the Directorate of Science & Technology, the National Clandestine Service, and
the Directorate of Support, and defendant’s operational files in those directorates shall be subject
to this search for any information concerning the declassiﬁed special activity identiﬁed in this
opinion. Defendant will also be required to produce a Vaughn Index for this search that identifies
each document withheld, states the statutory exemption claimed for each withheld document, and
explains how disclosure would damage the interests protected by the claimed exemption. Citizens
Comm ’n on Human Rights v. FDA, 45 F.3d 1325, 1326 n.1 (9th Cir. 1995). The Court will
construe any claimed exemptions from disclosure narrowly, “in keeping with FOIA’s presumption

in favor of disclosure.” Pub. Citizen, Inc. v. 0MB, 598 F.3d 865, 869 (DC. Cir. 2010) (citation

omitted).

Signed by Royce C. Lamberth, Judge, on August 19, 2015.